Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhou (US 2016/0203620 A1).

Regarding claim 1, Zhou discloses an imaging method, applied in a photon-counting CT system (200), the imaging method comprising: scanning a subject to obtain a photon-counting sequence outputted by a photon-counting detector of the photon-

Regarding claim 11, Zhou discloses the method of claim 1, wherein the target material distribution parameter value comprises one of a target voxel attenuation coefficient; and a target mass density of voxel tissue component (par. [0049]).

Regarding claims 14 and 19, Examiner refers to the rejections of claims 1 and 11 above, respectively, mutatis mutandis.

Claim(s) 1-3, 12-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (WO 2016/076767 A1; a copy is included with the IDS filed 07 June 2021).

Regarding claim 1, Chen discloses an imaging method, applied in a photon-counting CT system (fig. 2), the imaging method comprising: scanning a subject to obtain a photon-counting sequence outputted by a photon- counting detector of the photon-counting CT system (see the references to tomography/CT imaging, e.g., page 7, lines 1-2); determining, by using a photon-counting model and the photon-counting sequence, a target material distribution parameter value of the subject, the photon-counting model being created by at least one of a charge sharing model, an energy resolution model, or a pulse pileup model, the charge sharing model being configured to eliminate energy spectrum distortion and counting loss caused by charge sharing, the energy resolution model being configured to eliminate energy spectrum distortion and counting loss caused by energy resolution, and the pulse pileup model being configured to eliminate energy spectrum distortion and counting loss caused by pulse pileup (page 7, lines 2-4, and page 11, line 19 - page 14, line 8); and performing imaging based on the target material distribution parameter value (page 7, lines 2-4; see also page 6, line 19 - page 7, line 4; page 8, lines 18-21; page 9, lines 24-30; page 11, line 18 - page 14, line 8; page 18, lines 5-16; fig. 1-3).

Regarding claim 2, Chen discloses the method of claim 1, wherein determining, by using the photon-counting model and the photon-counting sequence, the target 

Regarding claim 3, Chen discloses the method of claim 1, wherein determining, by using the photon-counting model and the photon-counting sequence, the target material distribution parameter value of the subject comprises: adjusting a material distribution parameter value in the photon-counting model; and in response to determining that a probability of a theoretical photon-counting sequence being the photon-counting sequence is highest, determining the adjusted material distribution parameter value as the target material distribution parameter value, wherein the theoretical photon-counting sequence is determined by the photon-counting model based on the adjusted material distribution parameter value (i.e., using a maximum likelihood method, page 13, line 1, which inherently includes seeking a minimum in a difference between a model and a measured result or for a highest probability).

Regarding claim 12, Chen discloses the method of claim 1, further comprising: for each of sub-detectors of the photon-counting detector, performing energy correction on a memory threshold stored in a memory of the sub-detector using a predetermined correction table, wherein the sub-detector is configured to count photons with the memory threshold (page 13, line 31 - page 14, line 8).

Regarding claim 13, Chen discloses the method of claim 12, further comprising: determining the predetermined correction table using radioisotope (page 13, line 31 - page 14, line 8).

Regarding claims 14-16 and 20, Examiner refers to the rejections of claims 1-3 and 16 above, respectively, mutatis mutandis.

Allowable Subject Matter
Claim(s) 4-10 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 4 and 17, with reference to representative claim 4, the cited prior art does not expressly disclose or suggest determining a tube emission energy 
While imaging methods applied in a photon-counting CT system were generally known in the art (see rejections of claim 1 above), the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Therefore claims 4 and 17 would be allowable.

Regarding claims 5-10 and 18, the claims would be allowable due to their dependence on claims 4 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884